March 3, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds Trust (the “Registrant”) - Dreyfus High Yield Fund (“Series”) File No. 811-00524: 33-43846 1933 Act File No.: 33-43846 1940 Act File No.: 811-00524 CIK No.0000053808 Dear Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Series of the Registrant for the annual period ended December 31, 2015. Please direct any questions or comments to the attention of the undersigned at (412) 234-2057. Sincerely yours, /s/ Vickie Walton Vickie Walton Paralegal Enclosures
